UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7831


RICHARD JOHN ROMANO,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:08-hc-02168-FL)


Submitted:   July 19, 2010                 Decided:   August 11, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Richard John Romano, Appellant Pro Se.   Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard       John    Romano        seeks   to    appeal       the   district

court’s    order    denying      relief     on    his   28    U.S.C.     § 2254    (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,        537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Romano has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and     legal      contentions        are    adequately           presented      in        the




                                            2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3